Citation Nr: 1029677	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  06-23 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether the decision to terminate the Veteran's nonservice-
connected pension benefits, beginning October 1, 2004, was 
correct.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Harryman, Counsel




INTRODUCTION

The Veteran had active duty from July 1994 to January 1998.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  The Veteran was rated permanently and totally disabled for VA 
nonservice-connected pension purposes beginning February 1998.  

2.  In November 2004, the Veteran notified VA that she had 
remarried in September 2004.  

3.  Beginning October 1, 2004, the Veteran's countable household 
income exceeded the maximum annual pension rate.  

4.  The Veteran was notified on July 8, 2005, that her VA 
nonservice-connected pension benefit had been terminated, 
beginning October 1, 2004.  


CONCLUSION OF LAW

The Veteran's nonservice-connected pension benefit was properly 
terminated, beginning October 1, 2004.  38 U.S.C.A. § 1521 
(West 2002); 38 C.F.R. § 3.271 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A rating decision in June 1999 established the Veteran's 
entitlement to VA nonservice-connected disability pension 
benefits, as well as special monthly pension based on the need 
for the aid and attendance of another person, effective from 
February 1998.  

In November 2004, the Veteran submitted a Status of Dependents 
form, indicating that she had remarried in September 2004 and 
requesting that VA add her husband and stepson to her "policy;" 
the form showed the name and date of divorce from a prior husband 
and included a copy of her recent marriage certificate.  The RO 
wrote the Veteran in January 2005 that more information was 
needed before action could be taken on her "claim."  
Specifically, the RO requested that she list all income received 
and expected to be received from October 1, 2004, through 
December 31, 2004, and all income she expected to receive in 
2005.  In February 2005, an Eligibility Verification Form was 
received from the Veteran that showed her husband's monthly 
income.  The RO again wrote the Veteran in April 2005, noting 
that the requested information had not been received and that, 
therefore, her claim had been denied.  Later in April 2005, the 
Veteran submitted another Eligibility Verification Form, showing 
her husband's annual income.  

In June 2005, the RO notified the Veteran that her pension 
benefit had been suspended and would remain suspended until she 
provided the requested information, including her marital 
history, her and her husband's income from the date of their 
marriage, and their anticipated 2005 income.  The letter noted 
that the information she had provided regarding her marital 
history was inconsistent and requested that she submit certified 
copies of the public record of the termination of each of her 
prior marriages.  The Veteran submitted another Status of 
Dependents form in July 2005, showing marital information 
regarding two prior marriages, with different dates of divorce 
and different dependents; no copies of public records and no 
additional income information were provided.  

A Report of Contact dated July 7, 2005, indicates that the 
Veteran verified via telephone that her husband earned $35,000 in 
2004, and that he received a raise to $55,000 for 2005.  A July 
8, 2005, RO letter notified the Veteran that payment of her 
pension benefit had been terminated beginning October 1, 2004, 
based on evidence showing that her countable household income of 
$35,000 in 2004 exceeded the maximum annual pension rate (MAPR), 
which was $23,634 in 2004, and that her countable household 
income of $55,000 in 2005 exceeded the MAPR, which was $25,301 
for 2005.  

Another Financial Status Report was received from the Veteran in 
August 2005, showing a monthly income for her husband of $4,230, 
corresponding to an annual income of $50,760.  The Veteran has 
not listed any medical or other expenses that may serve to reduce 
her countable income.  See 38 C.F.R. § 3.272 (2009).  

Entitlement to payment of nonservice-connected pension benefits 
is based on income received from all sources, including other 
family members, except for types of income that are specifically 
excluded; none of the excluded types is relevant in this case.  
38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.271, 3.272.  The Veteran's 
pension benefit had been determined based on income reported by 
her that did not include income from her new husband.  

The law states that a pension benefit is to be reduced by the 
amount of the claimant's annual household income.  See 
38 U.S.C.A. § 1521.  As noted above, the Veteran's reported 
income for her husband in 2004 and 2005 far exceeded the MAPR for 
either year.  Therefore, no VA pension benefit was payable 
beginning October 1, 2004, following her marriage.  

The Board concludes that the Veteran's VA nonservice-connected 
pension benefit was properly terminated beginning October 1, 
2004, due to excess income.  In this case, the law, not the 
evidence, is dispositive, and the Board must deny the claim.  See 
Mason v. Principi, 16 Vet. App. 129, 131-32 (2002); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

ORDER

The decision to terminate the Veteran's nonservice-connected 
pension benefits, beginning October 1, 2004, was correct, and the 
appeal is denied.  



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


